REASONS FOR ALLOWANCE
Pending Claims
Claims 1-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention of independent claim 1 is drawn to an epoxy resin composition (A) comprising:
0.01 to 0.99% by weight of an epoxy resin represented by formula (1); and
an epoxy resin represented by formula (2):

    PNG
    media_image1.png
    272
    526
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    114
    537
    media_image2.png
    Greyscale

(where n represents an integer of from 0 to 2).

Asakage et al. (US 2005/0131195 A1 and US Pat. No. 7,268,192) represent the closest prior art.  They disclose a composition comprising: (a) greater than 0% to 10% by weight of a branched epoxy resin (featuring X); and (b) a linear epoxy resin:

    PNG
    media_image3.png
    110
    363
    media_image3.png
    Greyscale

(where X is 
    PNG
    media_image4.png
    68
    261
    media_image4.png
    Greyscale
),

    PNG
    media_image5.png
    95
    368
    media_image5.png
    Greyscale

(where n is an average value greater than 0 to 10).
Asakage et al. embrace embodiments where R is derived from tetramethyl biphenol (see paragraph 0043; Examples 3-4).  The branched epoxy resin corresponds to the claimed epoxy resin (1) when n=1; and the linear epoxy resin corresponds to the claimed epoxy resin (2) when n is up to 2.  It appeared that the exemplary embodiments of Asakage et al. (see examples 3-4) may have embraced the claimed composition (including 0.01 to 0.99% by weight of their branched epoxy resin with n=1).  However, Applicant’s comparative examples in the instant specification (see Comparative Examples 11-12) recreate the exemplary embodiments of Asakage et al., and they demonstrate that the branched epoxy with n=1 is not present.  In light of this evidence, the teachings of Asakage et al. lack the adequate guidance and specificity to arrive at a composition comprising 0.01 to 0.99% by weight of their branched epoxy resin with n=1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

International Search Report
The international search report cited two X-references.  Both references have been considered.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 20, 2021